UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7363


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AUBREY VALDEZ MOTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00165-JFA-1; 3:10-cv-70258-JFA)


Submitted:   October 30, 2012             Decided:   November 8, 2012


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aubrey Valdez Moton, Appellant Pro Se.      John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aubrey    Valdez       Moton       seeks    to    appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.         The    order      is    not     appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)            (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by         demonstrating       that

reasonable       jurists       would     find       that        the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on    procedural          grounds,       the      prisoner       must

demonstrate       both    that    the     dispositive           procedural     ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Moton has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

note    that    Moton’s       claim     for   retroactive             application    of    the

Supreme Court’s opinion in Carachuri-Rosendo v. Holder, 130 S.

Ct. 2577 (2010), and our opinion in United States v. Simmons,

                                              2
649 F.3d 237, 241-45 (4th Cir. 2011) (en banc), fails in light

of our recent opinion in United States v. Powell, 649 F.3d 554

(4th Cir. 2012).        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3